DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘drive unit’ in claims 15-18, 25, 29, 32, 33
‘control unit’ in claims 15 and 38
‘function unit’ in claims 23 and 31
‘forward feed device’ in claims 27 and 31

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 20-23, 25-34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita et al. (JP 11-114759, hereinafter ‘Morishita’).
Regarding claim 15, Morishita discloses a machining unit for milling an outer surface of a workpiece 4 having a first axis defining a longitudinal axis of the workpiece (i.e. an axis through the center of the workpiece in the X direction). A milling tool 35 can be moved in at least two different combined paths of movement in a horizontal 
Regarding claim 16
Regarding claim 17, Morishita discloses the at least one drive unit being arranged or formed in or on a housing part of the machining unit.
Regarding claim 18, Morishita discloses the first path of movement being a linear first axis of movement (Y axis in Fig. 2) running transversely to a longitudinal axis of a workpiece to be machined, wherein the first drive unit 25 is equipped to move the milling tool in the first axis of movement, and the second path of movement is a linear second axis of movement (X axis in Fig. 2) running parallel to a longitudinal axis of a workpiece to be machined, wherein the second drive unit 22 is equipped to move the milling tool in the second axis of movement.
Regarding claim 20, Morishita discloses the milling tool comprising at least one tool element 35 inherently comprising at least one tool cutting edge, wherein the at least one tool element is rotatable around at least one tool axis.
Regarding claim 21, Morishita discloses the tool element having an elongated geometry which is cylindrical (see Fig. 2).
Regarding claim 22, Morishita discloses the tool element having at least one contour which tapers in the longitudinal direction in an undercut manner (i.e. a ball endmill as described at Paragraph [0047]).
Regarding claims 23 and 31
Regarding claim 25, Morishita discloses the machining unit further comprising an additional drive unit 32 which is equipped for moving the milling tool in a third axis of movement A at an angle to the horizontal machining plane, defined by the first and second paths of movement.
Regarding claim 26, Morishita discloses a device for machining workpieces comprising a machining unit according to claim 15.
Regarding claim 27, Morishita discloses the device further comprising a forward feed device which is or can be coupled to the machining unit and is equipped for implementation of a forward feed of the machining unit along the surface of the workpiece to be machined (i.e. the driving device that moves saddle 13 in the X direction as seen in Fig. 1).
Regarding claim 28, Morishita discloses a method for machining workpieces comprising forming grooves or groove-like structures having different contours in a workpiece surface of a machined workpiece using the device according to claim 26. (Paragraphs [0065-0066])
Regarding claim 29, Morishita discloses the machining unit having the milling tool being configured for combined movement in the at least two different paths of movement, and wherein the at least one drive unit is equipped for movement of the machining tool for a combined movement in the first path of movement and in the second path of movement.
Regarding claim 30, Morishita discloses the drive unit comprising a first drive unit 25 and a second drive unit 22 for implementing a combined movement, and 
Regarding claim 32, Morishita discloses the at least one drive unit comprising first 25 and second 22 drive units each configured as electric drive motors.
Regarding claim 33, Morishita discloses the additional drive unit comprising a second drive unit 22.
Regarding claim 34, Morishita discloses the workpieces comprising elongated workpieces (see Fig. 1).
Regarding claim 38, Morishita discloses the control unit 90 being implemented in hardware or software and is configured to control the at least one drive unit to perform said trochoidal or cycloid motions in the at least two different combined paths of movement in the horizontal plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP 11-114759).
Regarding claim 35, Morishita does not explicitly disclose the type of workpiece. However, it would have been obvious to one having ordinary skill in the art at the time of filing to attach a hub or shaft to the workpiece support of the machining system, depending on the desired operation or product being produced by the user.
Response to Arguments
Applicant’s arguments with respect to claims 15-18, 20-23, 25-35 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722